 Case: 3:17-cv-00146-TMR Doc #: 116 Filed: 04/22/19 Page: 1 of 18 PAGEID #: 1712




                          In the United States District Court
                           for the Southern District of Ohio
                              Western Division at Dayton


 Tammy Hatmaker, et al.,

 On behalf of themselves and others similarly       Case No. 3:17-cv-146
 situated,

                 Plaintiffs,                        Judge Thomas M. Rose

 v.

 PJ Ohio, LLC, et al.,

                 Defendants.


                Plaintiffs’ Motion for Partial Summary Judgment


         Pursuant to Rule 56 of the Federal Rules of Civil Procedure, Plaintiffs move for partial

summary judgment. Plaintiffs contend that Defendants paid pizza delivery drivers less than

minimum wage because Defendants under-reimbursed the drivers for their vehicle expenses.

Minimum wages must be paid “free and clear” of job-related expenses, including vehicle expenses.

29 C.F.R. § 531.35. Plaintiffs contend that in calculating minimum wage, Defendants must either

(1) track and pay delivery drivers’ actual expenses or (2) pay the mileage reimbursement rate set

by the Internal Revenue Service. For the reasons set forth more fully in the Memorandum in

Support of Motion, Plaintiffs respectfully request that the Court issue summary judgment in their

favor.



                                                1
Case: 3:17-cv-00146-TMR Doc #: 116 Filed: 04/22/19 Page: 2 of 18 PAGEID #: 1713




                                          Respectfully submitted,

                                          /s/ Andrew P. Kimble
                                          Andrew R. Biller (0081452)
                                          Biller & Kimble, LLC
                                          Of Counsel to Markovits, Stock
                                          & DeMarco, LLC
                                          4200 Regent Street, Suite 200
                                          Columbus, OH 43219
                                          Telephone: (614) 604-8759
                                          Facsimile: (614) 340-4620
                                          abiller@billerkimble.com

                                          Andrew P. Kimble (0093172)
                                          Philip J. Krzeski (0095713)
                                          Louise M. Roselle (0014844)
                                          Biller & Kimble, LLC
                                          Of Counsel to Markovits, Stock
                                          & DeMarco, LLC
                                          3825 Edwards Road, Suite 650
                                          Cincinnati, OH 45209
                                          Telephone: (513) 715-8711
                                          Facsimile: (614) 340-4620
                                          akimble@billerkimble.com
                                          pkrzeski@billerkimble.com
                                          lroselle@billerkimble.com

                                          www.billerkimble.com

                                          Mark Potashnick, Mo. Bar # 41315
                                          (admitted pro hac vice)
                                          WEINHAUS & POTASHNICK
                                          11500 Olive Blvd., Suite 133
                                          St. Louis, Missouri 63141
                                          Telephone: (314) 997-9150 ext. 2
                                          Facsimile: (314) 997-9170
                                          Email: markp@wp-attorneys.com

                                          Counsel for Plaintiff




                                      2
 Case: 3:17-cv-00146-TMR Doc #: 116 Filed: 04/22/19 Page: 3 of 18 PAGEID #: 1714




  Memorandum in Support of Plaintiffs’ Motion for Partial Summary
                            Judgment


       1.      Introduction

       Pursuant to the Parties’ Rule 26(f) Report, the Court ordered the parties to file “Cross-

Motions for Partial Summary Judgment on the question of what constitutes a proper measure of

minimum wage compliance for pizza delivery drivers...” Doc. 113. For the reasons set forth below,

Plaintiffs contend that (1) the determination of the measure of minimum wage compliance is a

question of law and (2) because the Defendants failed to maintain records of actual expenses

incurred, the proper measure of minimum wage compliance is the IRS mileage rate applicable at

the time of the deliveries. The current IRS mileage rate is $0.58/mile.

       2.      Procedural Posture

       Plaintiffs, a group of pizza delivery drivers, commenced this case on April 27, 2017 and

allege violations of the Fair Labor Standards Act (“FLSA”) and the state wage laws of Ohio, North

Carolina, and Nevada. See Doc. 84, Third Amended Complaint. On October 25, 2017, the Court

granted the parties’ Joint Motion to Approve Stipulated Form of Collective Action. Doc. 30. Over

800 employees have opted-in to this collective action. Defendants filed a Motion to Dismiss the

Third Amended Complaint on April 11, 2018 (Doc. 94), which the Court denied on March 26,

2019 (Doc. 112). No formal discovery has been done in this case.

       On March 22, 2019, the Parties filed the Rule 26(f) Report of the Parties. See Doc. 111. As

part of the Rule 26(f) Report, the parties agreed that cross-motions for partial summary judgment

are an appropriate procedure for the Court to consider what evidence is required for computation


                                                3
 Case: 3:17-cv-00146-TMR Doc #: 116 Filed: 04/22/19 Page: 4 of 18 PAGEID #: 1715




of the FLSA’s minimum wage requirements. This is an important threshold issue because, as

described below, the issue drastically affects discovery’s scope, expense, and burden.

       3.      Law and Argument

            3.1.   Standard for Summary Judgment

       Summary judgment is appropriate “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). “The Court’s purpose in considering a summary judgment motion is not to ‘weigh the

evidence and determine the truth of the matter’ but to ‘determine whether there is a genuine issue

for trial.’” Davis v. United States, 302 F. Supp. 3d 951, 954 (S.D. Ohio Sept. 29, 2017) (citing

Anderson v Liberty Lobby, Inc., 477 U.S. 242, 249, 106 S. Ct. 2505, 91 L.Ed.2d 202 (1986)). The

moving party bears the initial burden of showing the absence of any such genuine issues of material

fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S. Ct. 2548 (1986). Once the moving party

has met its burden of production, the nonmoving party must present evidence on which a jury

could reasonably find for the non-movant. Anderson, 477 U.S. at 252. “The mere existence of a

scintilla of evidence to support [non-movant’s] position will be insufficient; there must be evidence

on which the jury could reasonably find for the [non-movant].” Id. at 252.

       The Court is tasked with answering one question:

       Should the DOL Field Operations Handbook’s reimbursement methodology for
       pizza delivery drivers apply as a matter of law?

Specifically, the DOL Field Operations Handbook states that the employer must either (1) track

and pay delivery driver’s actual expenses or (2) pay the mileage reimbursement rate set by the

IRS. The alternative that Defendants’ advocate involves a case-by-case determination made after

extensive discovery and expert testimony. See Doc. 111, Rule 26(f) Report.

                                                 4
 Case: 3:17-cv-00146-TMR Doc #: 116 Filed: 04/22/19 Page: 5 of 18 PAGEID #: 1716




           3.2.    There is no dispute that delivery-related expenses are considered “tools of
                   the trade” under 29 CFR § 531.35.

       The FLSA mandates that “‘[e]very employer shall pay to each of his employees who in any

workweek is engaged in commerce or in the production of goods for commerce ‘a statutory

minimum hourly wage…. The DOL regulations require that the minimum wage be paid ‘finally

and unconditionally’ or ‘free and clear.’” Stein v. HHGREGG, Inc., 873 F.3d 523, 530 (6th Cir.

2017) (citing 29 U.S.C. § 206(a) and 29 C.F.R. § 531.35).

       In the delivery context, the cost associated with delivering food for an employer is a

“kickback” to the employer that must be fully reimbursed, lest a minimum wage violation be

triggered. See, e.g., Perrin v. Papa John's Int'l, Inc., 114 F. Supp. 3d 707 (E.D. Mo. July 8, 2015).

       The DOL “anti-kickback” regulation states:

       Whether in cash or in facilities, “wages” cannot be considered to have been paid
       by the employer and received by the employee unless they are paid finally and
       unconditionally or “free and clear.” The wage requirements of the Act will not be
       met where the employee “kicks-back” directly or indirectly to the employer or to
       another person for the employer’s benefit the whole or part of the wage delivered
       to the employee. This is true whether the “kick-back” is made in cash or in other
       than cash. For example, if it is a requirement of the employer that
       the employee must provide tools of the trade which will be used in or are specifically
       required for the performance of the employer’s particular work, there would be a
       violation of the Act in any workweek when the cost of such tools purchased by
       the employee cuts into the minimum or overtime wages required to be paid him
       under the Act. See also in this connection, § 531.32(c).

29 CFR § 531.35.

       There is no dispute that pizza delivery drivers’ vehicle-related expenses are expenses for

“tools of the trade,” incurred for the benefit of the company, and therefore must be fully

reimbursed lest a minimum wage violation be triggered. See, e.g., Graham v. The Word Enters. Perry,

LLC, No. 18-cv-0167, 2018 WL 3036313, *4 (E.D. Mich. Jun. 19, 2018) (“An example of such



                                                  5
 Case: 3:17-cv-00146-TMR Doc #: 116 Filed: 04/22/19 Page: 6 of 18 PAGEID #: 1717




an expense are tools of the trade that the employee must provide which is required to perform the

job, such as a personal car that an employee operates to make pizza deliveries.”); Ke v. Saigon Grill,

Inc., 595 F.Supp.2d 240, 258 (S.D.N.Y. 2008) (holding that deliverymen’s bicycles and motorbikes

were “tools of the trade,” such that costs related to those vehicles had to be reimbursed by the

employer where deliverymen otherwise earned minimum wage); Perrin, 114 F.Supp.3d at 722

(holding that an employer must reimburse vehicle-related expenses but also applying an erroneous

“reasonably approximation” standard).

       With that understanding, the question currently before the Court is how to properly

determine the expenses incurred by delivery drivers for purposes of enforcing the FLSA.

           3.3.     The Department of Labor (“DOL”) requires employers to either
                   reimburse actual expenses incurred or the IRS mileage rate.

       Ordinarily, under this “tools of the trade” regulation, an employer must pay the actual

expense incurred by the employee. 29 C.F.R. § 531.35 (“…if it is a requirement of the employer

that the employee must provide tools of the trade which will be used in or are specifically required

for the performance of the employer’s particular work, there would be a violation of the Act in any

workweek when the cost of such tools purchased by the employee cuts into the minimum or

overtime wages required to be paid him under the Act”).

       As a general principle, employers are not permitted to “guess” or “approximate” a

minimum wage employee’s expenses for purposes of reimbursing the expenses. To hold otherwise

would inevitably result in some employees receiving less than minimum wage, directly contrary to

the FLSA’s mandates. Instead, as a general proposition, the FLSA requires employers to pay back

the actual expenses incurred by the employees.

       Ambiguity arises, however, in the pizza delivery driver context because determining and

                                                  6
 Case: 3:17-cv-00146-TMR Doc #: 116 Filed: 04/22/19 Page: 7 of 18 PAGEID #: 1718




maintaining records of each employee’s actual expenses is an extremely cumbersome task for the

employer. The DOL remedied this problem through its Field Operations Handbook (“the DOL

Handbook”), by giving employers a choice in order to ease their burden: either (1) keep records of

delivery drivers’ actual expenses and reimburse for them or (2) reimburse drivers at the IRS

standard business mileage rate:

30c15 Car expenses: employee’s use of personal car on employer’s business.

       In some cases it is necessary to determine the costs involved when employees use
       their cars on their employer’s business in order to determine minimum wage
       compliance. For example, car expenses are frequently an issue for delivery drivers
       employed by pizza or other carry-out type restaurants.

   (a) As an enforcement policy, the IRS standard business mileage rate found in IRS
       Publication 917, “Business Use of a Car” may be used (in lieu of actual costs and
       associated recordkeeping) to determine or evaluate the employer’s wage payment
       practices for FLSA purposes. The IRS standard business mileage rate (currently 28
       cents per mile) represents depreciation, maintenance and repairs, gasoline
       (including taxes), oil, insurance, and vehicle registration fees. In situations where
       the IRS rate changes during the investigation period, the applicable rates should be
       applied on a pro-rata basis.

See DOL Field Operations Handbook§ 30c15(a)(2000).

       As documented in the Declarations of Tammy Hatmaker (Doc. 2-1) Stephen Hatmaker

(Doc. 2-2) and Kendall Peyton (Doc. 2-3), Defendants required delivery drivers to maintain and

pay for operable, safe, and legally-compliant automobiles to use in delivering pizza and pay for the

cost of a functioning cell phone to make deliveries and other equipment necessary to complete their

job duties. Doc. 2-1, ¶¶ 10-11, Doc 2-2, ¶¶ 10-11, Doc. 2-3 ¶¶10-11. Defendants required delivery

drivers to pay for gasoline, oil and other fluids, vehicle parts, auto repair and maintenance,

registration costs, licensing and taxes. Doc. 2-1, ¶ 12, Doc 2-2, ¶ 12, Doc. 2-3 ¶ 12. The delivery

drivers’ cars depreciated in value as a result of the work that was done for Defendants. Doc. 2-1, ¶



                                                 7
 Case: 3:17-cv-00146-TMR Doc #: 116 Filed: 04/22/19 Page: 8 of 18 PAGEID #: 1719




12, Doc 2-2, ¶ 12, Doc. 2-3 ¶ 12. Further, Defendants required the delivery drivers to maintain

auto insurance. Doc. 2-1, ¶ 12, Doc 2-2, ¶ 12, Doc. 2-3 ¶ 12. Defendants never attempted to

calculate how much money delivery drivers were paying out of pocket and did not require delivery

drivers to record or report expenditures for the automobiles, gasoline or other job-related expenses.

Doc. 2-1, ¶¶ 14-15, Doc 2-2, ¶¶ 14-16, Doc. 2-3 ¶¶ 15-16. Defendants have neither tracked and

paid for their delivery drivers’ actual expenses, nor reimbursed their drivers at the IRS rate.

               3.3.1. The Court should give deference to the DOL Field Operations
                      Handbook.

       The process for determining if the Court should give deference to the DOL Field

Operations Handbook is two-fold.

       First, the Court should determine if the DOL regulation is unclear. 29 C.F.R. § 531.35 does

not set forth a methodology for calculating mileage rates, or provide any other guidance as to how

to determine or put a value on the expenses related to operating an automobile for work. Thus,

there is ambiguity as to how to calculate the mileage rate.

       Second, if the methodology for calculating the mileage rate is unclear, and the DOL Field

Operations Handbook has provided a procedure, then the Court should next determine if the DOL

Handbook interprets the regulation in a manner that is neither plainly erroneous nor inconsistent

with the regulation. The Court should consider whether deference is appropriate for the DOL’s

interpretations of its own regulations, where the regulations give specificity to a statutory scheme

that DOL enforces. Here, there is good reason to give deference to the DOL Field Operations

Handbook.

       Many courts have considered when it is appropriate for the court to give deference to the

DOL. In Skidmore v. Swift & Co., the Supreme Court looked at Wage and Hour Interpretative

                                                 8
 Case: 3:17-cv-00146-TMR Doc #: 116 Filed: 04/22/19 Page: 9 of 18 PAGEID #: 1720




Bulletin No. 13, which provided “a practical guide to employers and employees as to how the

office representing the public interest in its enforcement will seek to apply it.” 323 U.S. 134, 138,

65 S. Ct. 161, 89 L.Ed. 124 (1944). The Supreme Court observed:

       There is no statutory provisions as to what, if any, deference courts should pay to
       the Administrator’s conclusions….[T]he Administrator’s policies are made in
       pursuance of official duty, based upon more specialized experience and broader
       investigations and information than is likely to come to a judge in a particular case.
       They do determine the policy which will guide applications for enforcement by
       injunction on behalf of the Government. Good administration of the Act and good
       judicial administration alike require that the standards of public enforcement and
       those for determining private rights shall be at variance only where justified by very
       good reasons. The fact that the Administrator’s policies and standards are not
       reached by trial in adversary form does not mean that they are not entitled to
       respect. This Court has given considerable and in some cases decisive weight to
       Treasury Decisions and…of other bodies that were not of adversary origin.

Id. at 139-140.

       Fifty years after Skidmore, the Supreme Court addressed this issue again. In Auer v. Robbins,

the Court wrote that where the rule to be interpreted is a “creature of the Secretary’s own

regulations, his interpretation of it is, under our jurisprudence, controlling unless ‘plainly erroneous

or inconsistent with the regulation.’” 519 U.S. 452, 461 (1997) (emphasis added).

       “This type of Auer deference is appropriate for DOL interpretations of its own regulations,

where the regulations “g[i]ve specificity to a statutory scheme the Secretary [of the DOL] [i]s

charged with enforcing and reflect[] the considerable experience and expertise of the Department

of Labor ha[s] acquired over time with respect to the complexities of Fair Labor Standards Act.”

Fast v. Applebee’s Intern., Inc., 638 F.3d 872, 878 (8th Cir. 2011) (citing Gonzalez v. Oregon, 546

U.S. 243, 255-56 (2006)). In Fast, the court was asked to apply the DOL’s Handbook’s

interpretation of dual jobs regulations. The court determined that the regulations did not define

“occasionally” or “part of [the] time” and that “the ambiguity supports the DOL’s attempt to

                                                   9
Case: 3:17-cv-00146-TMR Doc #: 116 Filed: 04/22/19 Page: 10 of 18 PAGEID #: 1721




further interpret the regulation. We believe that the DOL’s interpretation contained in the

Handbook…is a reasonable interpretation of the regulations. It is certainly not ‘clearly erroneous

or inconsistent with the regulation.’” Id. at 880-881.

       In 2018, an en banc panel of the Ninth Circuit extensively analyzed whether the DOL’s

interpretation of the ambiguous dual jobs regulation should be given deference pursuant to Auer.

Marsh v. J. Alexander’s, LLC, 905 F.3d 610, 623 (9th Cir. 2018). The Marsh Court concluded that

“because the dual jobs regulation is ambiguous and the Guidance’s interpretation is both

reasonable and consistent with the regulation, we agree with the Eighth Circuit that the Guidance

is entitled to Auer deference.” Id. (citing Fast, 638 F.3d at 880-81).

       The Sixth Circuit has determined the DOL Handbook worthy of Auer deference. In Stein,

the Court wrote that:

       Our determination that this policy is lawful finds support in the DOL Field
       Operations Handbook….We recognize that these interpretations of Department
       regulations are “‘not subject to the rigors of the Administrative Procedur[e] Act,
       including public notice and comment,’” and therefore are not controlling or
       entitled to deference under Chevron, U.S.A. v. Natural Resources Defense Council,
       Inc., 467 U.S. 837, 842-844, 104 S. Ct. 2778, 81 L.Ed.2d 694 (1984) (citations
       omitted)….However, interpretations, opinions and explanatory guidelines “do
       constitute a body of experience and informed judgment to which courts and
       litigations may properly resort for guidance.” Skidmore v. Swift & Co., 323 U.S.
       134, 140, 65 S. Ct. 161, 89 L.Ed. 124 (1944); see also Myers v. Copper Cellar Corp.,
       192 F.3d 546, 554 (6th Cir. 1999) (noting the persuasive authority of the Field
       Operations Handbook, which is “issued by the government agency responsible for
       enforcement of the federal wage and hour laws.”) “The weight of such a judgment
       in a particular case will depend upon the thoroughness evident in its consideration,
       the validity of its reasoning, its consistency with earlier and later pronouncements,
       and all those factors which give it power to persuade, if lacking power to control.”
       Skidmore, 323 U.S. at 140, 65 S. Ct. 161.




                                                 10
Case: 3:17-cv-00146-TMR Doc #: 116 Filed: 04/22/19 Page: 11 of 18 PAGEID #: 1722




Stein, 873 F.3d at 531-532. The Sixth Circuit found the DOL Handbook

        to be persuasive, not only because [the materials from the DOL Handbook]
        demonstrate that the DOL has maintained a consistent position for several
        decades, but also because their reasoning demonstrates that the DOL considered
        the legality of these provisions in light of the exact same regulation at issue here,
        that is, the “free and clear” regulation.

Id. at 534.

        The DOL Field Operations Handbook can be beneficial to the employer as well as the

employee. For example, in Schafer v. Walker Bros. Enterprises, Inc., the employer relied on the Field

Operations Handbook, and the employees did not contest that the court should give deference to

the DOL Handbook. 829 F.3d 551, 554 (7th Cir. 2016).

               3.3.2. The DOL Handbook has a valid methodology for determining
                      reimbursements for vehicle-related expenses.

        In this case, the Court should give deference to the DOL Handbook’s calculation of

mileage expenses. The DOL Handbook states that when actual expenses have not been

maintained, the IRS mileage rate is used to determine minimum wage compliance.

        Defendants, knowing they would ask their employees to incur substantial expenses on their

behalf, could have paid a wage rate safely above minimum wage. In such a circumstance, their

reimbursement policy might never come into question. But they chose not to. Defendants also

could have paid the workers their actual costs for delivering pizza. Again, Defendants chose not

to. This leaves the DOL Handbook’s second method of reimbursing vehicle-related expenses as

Defendants’ only remaining option to comply with the FLSA’s minimum wage requirement—

reimburse delivery drivers at the IRS mileage rate.

        The IRS mileage rate is a data-driven and systematic methodology for estimating the cost

of driving a mile. The IRS mileage rate is:

                                                 11
Case: 3:17-cv-00146-TMR Doc #: 116 Filed: 04/22/19 Page: 12 of 18 PAGEID #: 1723




       a rate determined by the IRS that a taxpayer can deduct per mile driven for
       business, charitable activities, moving or medical purposes. The standard mileage
       rate changes regularly to keep up with inflation….The IRS bases these rates on cost
       data and analysis compiled every year by Runzheimer International, an
       independent research firm that contracts to the IRS. Runzheimer International
       uses data from across the country and measures auto insurance premiums, gas
       prices, maintenance costs, depreciation and other costs that go into operating a
       vehicle.

Julia Kagan, Standard Mileage Rate, Investopedia, (June 13, 2018).1

       “Since 1980, the IRS has worked with Runzheimer to calculate the business mileage

deduction rate, using a consistent method and statistical analysis of vehicle cost components….

[The rate] reflect[s] the movement of prices in the marketplace.” IRS Announces 2018 Business

Mileage Rate of 54.5 Cents-Per-Mile with Cost Data and Analysis by Runzheimer, Business Wire,

(December 14, 2017, 3:13 PM).2 The IRS mileage rate is the real cost of driving a vehicle. It does

not include any cost components that are inapplicable to the costs that the pizza delivery drivers

incur. There is no reason not to use the IRS mileage rate in this case; it is neither plainly erroneous

nor inconsistent with the regulation.

       Since 2000, the DOL Handbook has provided that in the absence of actual costs, the IRS

mileage rate applies. The DOL’s approach recognizes that—when an employer is standing on the

minimum wage fault line—an employer cannot and should not be allowed to guess, estimate, or

come “close enough” to reimbursing for these substantial expenses. Instead, the law should

provide a clear directive of how to comply with the minimum wage laws. The DOL’s approach

creates a bright line for employers to follow. The “IRS rate or actual expenses” method is the

appropriate measure in this and all cases.


1
 https://www.investopedia.com/terms/s/standardmileagerate.asp
2
  https://www.businesswire.com/news/home/20171214006316/en/IRS-Announces-2018-Business-Mileage-Rate-
54.5

                                                  12
Case: 3:17-cv-00146-TMR Doc #: 116 Filed: 04/22/19 Page: 13 of 18 PAGEID #: 1724




               3.3.3. Courts have adopted the IRS rate in pizza delivery driver cases.

       Courts have adopted the IRS rate as the proper measure in delivery driver cases. In

Brandenburg v. Cousin Vinny’s Pizza, LLC, Judge Rice recently addressed the very same

reimbursement claims asserted here, and adopted the DOL Handbook approach:

       Because the vehicles owned by the delivery drivers are considered “tools of the
       trade,” 29 C.F.R. § 531.35, and required by Cousin Vinny’s as a condition of being
       hired as a delivery driver, there needed to be an adequate reimbursement rate, using
       either the IRS mileage rate or actual reimbursement of cost, in order to avoid a
       decrease in the minimum wage and overtime paid.

No. 3:16-cv-516, 2018 WL 5800594, *4 (S.D. Ohio Nov. 6, 2018) (granting Rule 23 class

certification of same Ohio claims asserted here).

       In Zellagui v. MCD Pizza, Inc., the Eastern District of Pennsylvania held:

       Because Domino’s failed to keep detailed contemporaneous records of its delivery
       drivers’ actual expenses, Plaintiff and the Class members are entitled to be
       reimbursed at the IRS rate. Indeed, Plaintiff and the Class members incurred at
       least as many vehicle-related expenses as the average business driver owing to the
       fact that pizza delivery drivers are often required to drive in stop-and-start traffic,
       in urban areas with parking meters, on a tight schedule, at night, and in inclement
       weather….As a result, the Court finds that the IRS rate is a reasonable
       approximation of the actual per mile vehicle expenses incurred by Plaintiff and the
       Class members….

       When minimum wage law requires an employer to reimburse an employee for using
       the employee’s vehicle for the employer’s benefit, the employer should reimburse
       the employee at the IRS per mile rate or keep detailed records of the employees’
       expenses to justify another reimbursement rate.

59 F.Supp.3d 712, 716 (E.D. Pa. Nov. 3, 2014); see also Cornish v. Deli Mgmt., Inc., No. WMN-16-

672, 2016 WL 5934077, at *3 (D. Md. Oct. 12, 2016) (“the Department of Labor (DOL) Field

Operations Handbook instructs that, for minimum wage purposes, an employer may either

reimburse employees who drive a personal vehicle for business use at the IRS standard business

mileage rate or keep accurate, contemporaneous expense records and reimburse the employee

                                                 13
Case: 3:17-cv-00146-TMR Doc #: 116 Filed: 04/22/19 Page: 14 of 18 PAGEID #: 1725




accordingly.”); In the Matter of an Arbitration, 2015 WL 8682313 (AAA) (employer must

reimburse minimum wage pizza delivery drivers for vehicle costs at IRS rate); In the Matter of an

Arbitration, 2015 WL 8682319 (AAA) (employer must reimburse minimum wage pizza delivery

drivers for vehicle costs at IRS rate).

        Not all courts agree with this approach. In some out-of-district cases, courts have held that

Defendants can simply “approximate” vehicle expenses. The genesis of those cases appears to be

courts attempting to provide relief to delivery drivers in the face of plaintiffs who did not properly

raise the IRS rates. See Wass v. NPC, 688 F.Supp.2d 1282, 1287 (D.Kan. Mar. 2, 2010) (“Because

plaintiffs have not referred to any IRS rate in the complaint, but instead have pleaded a violation

based on a failure to pay actual expenses incurred, the Court does not address this issue.”); see also,

Darrow v. WKRP Mgmt. LLC, No. 09-cv-01613, 2011 WL 2174496, at *3–4 (D. Colo. June 3,

2011) (citing Wass). Because Plaintiffs here have properly addressed the DOL’s measure for

delivery driver mileage, those cases are of little value here.

    4. The DOL’s approach to mileage is consistent with the FLSA’s remedial goals.

        The FLSA is a remedial statute that is designed to “protect all covered workers from

substandard wages and oppressive working hours.” Encino Motorcars, LLC v Navarro, 579 U.S.

____, 136 S. Ct. 2117, 2121, 195 L.Ed.2d 382 (2016) (quoting Barrentine v. Arkansas–Best Freight

System, Inc., 450 U.S. 728, 739, 101 S.Ct. 1437, 67 L.Ed.2d 641 (1981)). To meet that goal, both

employees and employers must have clear rules to follow. The Fair Labor Standards Act’s

remedial goals are defeated if employees have no way of knowing whether they are being paid

properly. See, e.g., 29 U.S.C. 203(m) (requiring tipped employees to receive notice of the FLSA’s

tip credit provisions). This is likely one of the reasons the DOL implemented a very clear standard



                                                  14
Case: 3:17-cv-00146-TMR Doc #: 116 Filed: 04/22/19 Page: 15 of 18 PAGEID #: 1726




for pizza delivery drivers—the public and accessible IRS rate.

        The DOL’s rule for pizza delivery drivers results in clarity for both delivery drivers and

their employers. Employers can choose to take on the task of tracking delivery drivers’ actual

expenses or pay a set per-mile reimbursement rate. A neutral arbiter—the IRS—creates, monitors,

and updates the rate, and it favors neither employers nor employees. Both employers and

employees can readily access the rate. Moreover, employers, employees, and courts can precisely

determine whether an employer is complying with the employer’s minimum wage obligations.

This can be done at relatively low litigation cost, likely through a motion for judgment on the

pleadings or at summary judgment.

        In contrast, if, as some courts have held, employers can “approximate” mileage expenses,

neither employers nor employees know what the rules are until someone files a lawsuit and receives

a verdict. Both are left in the dark as to whether an employer’s practices violate the Fair Labor

Standards Act. Then, after litigation is filed, each side will need experts to argue over whether a

specific rate is a “reasonable approximation” in that case. The Court is well aware of the drastically

increased time and cost when experts become necessary: costly discovery, complex motions, and

an increased likelihood of appeals. Even a cursory review of Defendants’ proposed discovery plan

demonstrates just how expansive the discovery could be if Defendants’ “reasonable

approximation” method is used. See Doc. 111, Rule 26(f) Report. Moreover, a verdict in one case

will have little effect in another case because both employers and employees can argue the factors

in their case are different.

        A system where no one knows whether they are complying with the FLSA’s minimum

wage and expense reimbursement requirements defies common sense. The DOL recognized this



                                                 15
Case: 3:17-cv-00146-TMR Doc #: 116 Filed: 04/22/19 Page: 16 of 18 PAGEID #: 1727




issue and addressed it through its enforcement guidance. The practical considerations of minimum

wage compliance weigh heavily in favor of finding that the DOL’s enforcement policy is the proper,

clear measure of mileage reimbursement.

   5. Conclusion

       The IRS standard business mileage rate set forth in the DOL’s Field Operations Handbook

properly applies when enforcing the minimum wage requirements of the FLSA. It provides

employers with a clear directive for minimum wage compliance, and allows them to avoid the

substantial costs of keeping records of their employees’ actual expenses. It likewise provides

employees a clear understanding of how the minimum wage laws apply to them.

       Plaintiffs ask the Court to hold, as a matter of law, that the proper measure of minimum

wage compliance for pizza delivery drivers is to either (1) track and pay delivery drivers’ actual

expenses or (2) pay the mileage reimbursement rate set by the Internal Revenue Service.



                                                     Respectfully submitted,

                                                    /s/ Andrew P. Kimble
                                                    Andrew R. Biller (0081452)
                                                    Biller & Kimble, LLC
                                                    Of Counsel to Markovits, Stock
                                                    & DeMarco, LLC
                                                    4200 Regent Street, Suite 200
                                                    Columbus, OH 43219
                                                    Telephone: (614) 604-8759
                                                    Facsimile: (614) 340-4620
                                                    abiller@billerkimble.com

                                                    Andrew P. Kimble (0093172)
                                                    Philip J. Krzeski (0095713)
                                                    Louise M. Roselle (0014844)
                                                    Biller & Kimble, LLC
                                                    Of Counsel to Markovits, Stock

                                               16
Case: 3:17-cv-00146-TMR Doc #: 116 Filed: 04/22/19 Page: 17 of 18 PAGEID #: 1728




                                           & DeMarco, LLC
                                           3825 Edwards Road, Suite 650
                                           Cincinnati, OH 45209
                                           Telephone: (513) 715-8711
                                           Facsimile: (614) 340-4620
                                           akimble@billerkimble.com
                                           pkrzeski@billerkimble.com
                                           lroselle@billerkimble.com

                                           www.billerkimble.com

                                           Mark Potashnick, Mo. Bar # 41315
                                           (admitted pro hac vice)
                                           WEINHAUS & POTASHNICK
                                           11500 Olive Blvd., Suite 133
                                           St. Louis, Missouri 63141
                                           Telephone: (314) 997-9150 ext. 2
                                           Facsimile: (314) 997-9170
                                           Email: markp@wp-attorneys.com

                                           Counsel for Plaintiff




                                      17
Case: 3:17-cv-00146-TMR Doc #: 116 Filed: 04/22/19 Page: 18 of 18 PAGEID #: 1729




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the above document was filed through the Court’s

ECF system, which will provide notice to all parties.




                                                        /s/ Andrew Kimble
                                                        Andrew Kimble




                                                18
